Citation Nr: 1511969	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in rating decisions in January 2008 and July 2008 denying service connection for sleep apnea.  

2.  Entitlement to an increased rating for patellofemoral syndrome (PFS) of the left knee, rated 10 percent disabling.  

3.  Entitlement to a compensable rating for tension headaches.  


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from January 1990 to June 1990; from August 1997 to April 1998; and from February 2003 to April 2004.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

During this appeal the Veteran had been represented by the North Carolina Division of Veterans Affairs.  However, in February 2013 he revoked the authorization to that service organization and stated that he would proceed by representing himself.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of these does not reveal anything pertinent to the present appeal except VA treatment (CAPRI) records entered into VBMS on February 1, 2013.  

Entered into VBMS on July 16, 2014, is a statement from the Veteran's wife to a Congressional representative in which she reported that he intended to file a claim for service connection for PTSD.  In this regard, contained within the claim file is an April 2007 statement from Dr. A. M. reporting that the Veteran had episodes of anxiety and possibly panic attacks.  He had challenging work and family situations and had served in the Iraq Conflict, and these stressors were producing anxiety and some depressive symptoms.  Thus, it appears that the Veteran may wish or is seeking service connection for an acquired psychiatric disorder, and possibly for post-traumatic stress disorder (PTSD).  However, this matter has neither been clarified nor adjudicated by the RO and, so, the Board does not have jurisdiction over it, and it is referred to the RO.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  As to the denials of service connection for sleep apnea, the correct facts, as known at the time of the January 2008 and July 2008  rating decisions, were before the RO, and the law extant at those times was correctly applied. 

2.  The left PFS is manifested by no instability, and painful motion but full extension, and flexion to not less than 90 degrees.  

3.  The Veteran's tension headaches are not prostrating.


CONCLUSIONS OF LAW

1.  The criteria for establishing CUE in rating decisions in January 2008 and July 2008 denying service connection for sleep apnea have not been met and those decisions did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2014). 

2.  The criteria for a rating in excess of 10 percent for PFS of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5019 -5003 - 5260 (2014).  

3.  The criteria for a compensable rating for tension headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, and requires VA to provide assistance in developing all facts and that notice be given as to how to substantiate a claim.  In sum, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

Here, the Veteran was provided with initial notice of how to substantiate his claims for higher ratings by RO letter in August 2010.  He was provided information on how disability ratings were assigned, in compliance with the holding in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  And all this, was prior to the initial adjudication of those claims in July 2011, following receipt of his claim in July 2010 for higher ratings.  See generally Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable in challenges to a prior final RO rating decision based on an allegation of CUE.  See 38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. § 3.105(a) (2001), Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding that the VCAA is not applicable to CUE matters) (citing Livesay v. Principi, 15 Vet. App. 165, 178 - 79 (2001) (en banc)).  This is because an allegation of CUE in a prior RO decision is not a claim; rather, it is a motion for revision of a prior and final rating decision.  

As to the duty to assist, all reasonable efforts have been made to obtain all relevant information and evidence.  The Veteran's available service treatment records (STRs) are on file.  Also, VA treatment records are on file.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims called Virtual VA, in which some of the Veteran's medical records have been associated.  Also, he declined to testify at a hearing in support of his claims and there is no indication that there are any outstanding private clinical or other records which are relevant to his claims for increased ratings.  

The Veteran has been afforded VA examinations in this case in March 2011 as to his service-connected left PFS and as to his service-connected headaches.  The Veteran has not challenged the adequacy of those examinations.  The Board may assume the adequacy of VA examinations unless challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  Overall, the VA examinations and the other evidence of record have provided sufficient information and evidence to allow the Board to make informed decisions in this case.

As to the motion for revision of the 2008 rating decision on the basis of CUE, the adjudication of such a motion must be made on the basis of the evidence on file at the time of the rating decisions being challenged on the basis of CUE and, so, no additional steps may be taken to further develop the evidentiary record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  


CUE

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed. For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error. It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Under section 38 U.S.C.A. § 5170(b), a claimant will prevail when the evidence is in relative equipoise, and the claim will be denied only if "a fair preponderance of the evidence is against the claim."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001); see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).  In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the "benefit of the doubt" rule can never be applicable in motions for revision based on CUE; an error either undebatably exists or there was no error within the meaning of 38 C.F.R. § 3.105(a).  See Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

Background

The Veteran filed his original claim for, in pertinent part, service connection for sleep apnea in March 2007.  

Department of Defense (DoD) records printed in March 2007, and dated in March 2004 consist of responses to questions concerning the Veteran's overseas service but are negative for sleep apnea, or any sleep disturbance.  In fact, one response was that he did not still feel tired after sleeping.  

VA outpatient treatment (VAOPT) records from 1999 to 2007 show that in July 2004 it was reported that his wife had stated that he stopped breathing when asleep, and he reported that he was tired in the morning.  It was noted that he needed a sleep study.  The assessment was "?osa" (questionable obstructive sleep apnea).  A September 2004 polysomnogram (PSG) demonstrated that he had moderate obstructive sleep apnea.  In October 2004 he reported that the onset of his sleep problem had been in 2000.  

An April 2007 statement from Dr. A. M. reflects that the Veteran had multiple symptoms of a psychiatric nature, including "poor sleeping."  

In April 2007 the Veteran's wife reported that he had difficulty sleeping, snored extremely loud, and had breaks in his breathing.  

In May 2007 the Veteran submitted photocopies of some of his STRs of his military service from February 2003 to April 2004.  These are negative for signs, symptoms, complaint, history, treatment, evaluation or hospitalization for problems sleeping, including sleep apnea.  However, a medical history questionnaire in conjunction with an examination in March 2004 shows that the Veteran reported that he did not have and had not had frequent trouble sleeping but stated that sleeping on a cot and picking up heavy objects had caused his back to hurt many nights.  

Associated with the claims file in September 2007 were service personnel records of the Veteran's first period of active service which are negative for problems sleeping, including sleep apnea.  

In October 2007 the RO wrote the Veteran and informed him that it had been unable to obtain his STRs from the Records Management Center or from "0171 CS HHC GRP SRT CORPS."  He was requested to submit any substitute evidence.  

In October 2007 the RO made a Formal Finding on the Unavailability of the Veteran's STRs.  Records had been requested from the National Personnel Records Center, there were two requests to 0171 CS HHC GRP SRT CORPS, and three requests to the Veteran.  All efforts had been exhausted and further attempts were deemed to be futile.  Thus, it was concluded that the records were not available.  

Reports of VA examinations in December 2007 for the Veteran's headaches and left PFS reflect no complaints relative to sleep apnea.  

The Veteran was notified by RO letter dated January 31, 2008, of a rating decision that month which denied service connection for sleep apnea.  That decision noted that his STRs for the periods of military service from January 12, 1990 to June 19, 1990; August 19, 1997 to April 18, 1998; and February 7, 2003 to April 3, 2004 could not be obtained for review but, if subsequently located, the decision would be reconsidered and, if there was a different decision, the effective would be as of the date of the original claim, in March 2007.  It was noted that a September 2004 VA sleep study found moderate obstructive sleep apnea and that his wife's April 2007 statement reported that he had difficulty sleeping.  The RO found that since sleep apnea was not shown to have been incurred or caused by service, service connection was not warranted.  

Thereafter, the Veteran submitted service records which reflect "Battle Assembly dates for Training Year 2008, October 2007 through September 2008."  These records make no reference to any sleep disturbance.  

By letter in March 2008 the Veteran was notified that the RO had requested copies of treatment records from the Department of the Army from his reserve unit.  

In response to the RO's January 2008 letter, in March 2008 the Veteran requested, in pertinent part, "reconsideration" of service connection for sleep apnea.  It was requested that additional VA treatment records be obtained.  

VA treatment records from March 1999 to April 2008 were obtained but contain no additional information as to the etiology or time of onset of the Veteran's sleep apnea.  

In April 2008 copies of STRs were received from the Veteran's reserve unit.  Examinations in December 1992, July 1997, and April 1998 were negative and in adjunct medical history questionnaires he reported not having or having had frequent trouble sleeping.  A medical history questionnaire in conjunction with an examination in February 2008 reflects that under nervous trouble, the Veteran reported having frequent trouble sleeping.  It was reported that he was restless and would awaken daily at 4:00 a.m. 

By letter of July 24, 2008, the Veteran was notified of a rating decision that month which confirmed and continued the denial of service connection for sleep apnea.  That decision acknowledged receipt of the additional VA treatment records and the STRs.  However, the RO found that while postservice VA treatment records merely documented a diagnosis of, and continued treatment for, sleep apnea, there was no indication that the Veteran was treated for sleep apnea during service.  

No additional evidence or information was received from the Veteran within one year of the July 24, 2008, notification letter.  

Received from the Veteran in February 2012 was a copy of a March 2011 physical profile limiting the Veteran's duties in his reserve unit due to back pain, and sleep apnea with unknown length of "CPAP" use.  


Analysis

January 2008 Rating Decision

The evidence on file at the time of the January 2008 rating decision included a 2004 VAOPT record notation that the Veteran antedated his sleeping problem to the year 2000.  Significantly, this is a period of time between his second and his third periods of active duty.  He had not then, and still has not, related the onset of sleep apnea to any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), including any specific period of ACDUTRA or INACDUTRA in the year 2000.  

While it is true that not all of the Veteran's STRs were on file at the time of the January 2008 rating decision, the Veteran had stated in 2004 that the onset of sleep apnea was in 2000.  Posited against this were the STRs on file in January 2008, as to the third (last) period of active duty, which include a March 2004 medical history questionnaire showing that he denied having frequent trouble sleeping.  This was three years after the date which he asserted was the time of onset of sleep apnea.  If he had had sleep apnea which commenced in 2000, it would be reasonable to expect that he would have complained of it in 2004.  

Moreover, it was in July 2004, three months after his last period of service, that there is the earliest contemporaneous evidence, from the Veteran's wife, of his having the symptoms of sleep disturbance associated with and subsequently documented to be sleep apnea.  

From this, it was not error for the RO to decline to accept the Veteran's history of the onset of sleep apnea in 2000 for two reasons.  First, he had not active duty in the year 2000 and, second, he related in 2004 that he had no frequent trouble sleeping.  

July 2008 Rating Decision

As to the July 2008 rating decision, the only additional evidence were VAOPT records, which had no bearing on the question of the etiology or time of onset of the sleep apnea, and additional STRs which were also negative other than the February 2008 medical history report of frequent trouble sleeping in conjunction with "nervous" trouble.  In this regard, chronic sleep impairment is a symptom recognized as being associated with psychiatric disability.  See the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, Diagnostic Code 9440 (2014).  Moreover, this clinical record, in February 2008, is after sleep apnea was first documented in 2004 and after the Veteran filed his original claim in March 2007.  

In other terms, the additional evidence received after the January 2008 rating decision, and which was on file at the time of the July 2008 rating decision, had no bearing on the question of the etiology or time of onset of the sleep apnea.  

Accordingly, it was not error for the RO to again deny the claim, upon de novo adjudication, in July 2008.  And all this was in compliance with 38 C.F.R. § 3.156(b) and (c).  These provisions require de novo adjudication upon receipt of, respectively, new and material evidence received within the one year period to appeal a rating decision, and upon receipt of relevant service records which had existed but not been associated with the claims file at the time of a prior VA adjudication.  See Harger v. McDonald, No. 2014-7086, slip op. (Fed.Cir. Nov. 13, 2014).  

As noted by the RO in the February 2013, as to the Veteran's contention that there was CUE because sleep apnea was diagnosed within one year of the termination, in April 2004, of his last period of active duty, the matter of the application of "presumptive" service connection in 38 C.F.R. §§ 3.307 and 3.309 is reserved for "chronic" diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  However, sleep apnea is listed at 38 C.F.R. § 3.309(a) as a "chronic" disease.  See generally Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013). 

In the Veteran's July 2010 motion for revision he alleged that there was no medical opinion that supports the RO conclusion that sleep apnea was not related to service.  However, this both addresses (1) evidence which was not, but arguably should have been, on file and (2) the matter of the weighing of the probative value of the evidence of record.  Neither is a basis for finding CUE.  

Lastly, as to the March 2011 physical profile limiting the Veteran's duties in his reserve unit due to back pain, and sleep apnea with unknown length of "CPAP" use, this was received in February 2012 and does no more than confirm the already well documented fact that the Veteran now has sleep apnea.  Thus, it does not address the matter of the etiology or time of onset of the sleep apnea and, so, it is not new and material within the meaning of 38 C.F.R. § 3.156(b) and not relevant within the meaning of 38 C.F.R. § 3.156(c).  See generally Cline v. Shinseki, 26 Vet. App. 18 (2012); Mayhue v. Shinseki, 24 Vet. App. 273 (2011); and Vigil v. Peake, 22 Vet. App. 63 (2008).  

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO at the time of the January 2008 and July 2008 rating decisions, and has not shown that any incorrect application of law was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the January 2008 and July 2008 rating decisions.  Lastly, in reaching this determination the Board again notes that the doctrine of the favorable resolution of doubt is not for application in motions for revision of prior rating decisions on the basis of alleged CUE.

General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  While a veteran's entire history is reviewed when making disability evaluations, in increased rating claims, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Left Knee PFS

For disabilities evaluated on the basis of limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment apply.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.  

The Veteran's left PFS has been rated as synovitis under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019.  In turn, synovitis is rated as degenerative arthritis under DC 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  Deluca, 8 Vet. App. 202, 205-06 (1995).  Pursuant to 38 C.F.R. § 4.40, "Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.   

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59; VAOPGCPREC 9-98 (1998).  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, such as symptoms of pain, and is competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  

The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004.  Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261.  

Under DC 5260 flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to only 15 degrees warrants the maximum rating of 30 percent.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261 extension limited to 5 degrees or less warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants the maximum rating of 50 percent.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97.  

Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5258.  

Impairment due to malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; when moderate a 20 percent rating is warranted; and when severe a 30 percent rating is warranted.  With nonunion, with loose motion, requiring a brace, a maximum rating of 40 percent is warranted.  38 C.F.R. § 4.71a, DC 5262.  Genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing being objectively demonstrated 38 C.F.R. § 4.71a, DC 5263 provides for a single rating, of 10 percent.  38 C.F.R. § 4.71a, DC 5256 provides for rating criteria of a knee which is ankylosed.  


Analysis

Here, throughout the rating period, being one year prior to July 2010 receipt of the claim for an increased rating, the objective evidence of record does not reflect degrees of limited motion of the left knee to warrant compensable disability ratings either under Diagnostic Code 5260 or 5261.  In fact, the Veteran's range of motion in extension has repeatedly been assessed as normal; and flexion has been assessed as at worst 90 degrees, which does not warrant a compensable disability rating for limited motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Regarding any functional loss due to pain, fatigue, incoordination, or the like, the 2011 examiner confirmed that repetitive testing did not result in additional limitation of motion.  

Historically, the December 2007 VA rating examination found that the Veteran related having not only left knee pain but also giving way when on stairs, stiffness and weakness.  However, although he reported that wearing a left knee brace provided little help, neither that examination nor the evidence as a whole confirms that upon clinical examination he has any instability of the left knee, and he denied episodes of dislocation or subluxation.  Moreover, he had no abnormality as to his gait or weight-bearing and, while there was tenderness, crepitus, and painful motion his knee extension was normal and flexion was limited, due to pain, to no less than 115 degrees.  Significantly, there was no additional limitation of motion following repetitive use.  

More recently, VA treatment records show that in February 2011 the Veteran again complained of giving way of the left knee and having had to give up a walking route in his employment as a mail carrier, although a January 2009 VAOPT record shows that he then had a "riding" route.  However, on examination in February 2011 he had full extension and flexion was to greater than 90 degrees.  As well, testing found no ligamentous instability.  

On VA examination in March 2011 the Veteran reported having had physical therapy for his left knee pain with intermittent swelling and that these symptoms were precipitated by extensive walking, jogging, or traversing more than one flight of stairs.  Use of a patellar strap provided partial relief.  However, he denied having flare-ups or dislocation or subluxation.  There was again, on examination, no instability or laxity and there was no ankylosis or evidence of abnormality weight-bearing.  Left knee extension was normal to zero (0) degrees and flexion was to 120 degrees, without any change upon repetition of movement.  

Even with consideration of functional loss expressed by the Veteran as pain and noted by the examiner in regard to motion, the Veteran's left knee disability does not demonstrate a compensable degree of motion loss either in flexion or in extension.  

The Veteran has not reported having flare-ups and while he has decreased motion in flexion only, and X-rays document degenerative changes, the currently assigned 10 percent disability rating under Diagnostic Code 5060 already compensates the Veteran for significant functional impairment due to limitation of motion, based on painful motion. 

There is no evidence of dislocated cartilage to warrant an increased disability rating under Diagnostic Code 5258.  Regarding instability, the 2011 VA examiner found the Veteran's left knee to be stable, and there is otherwise no evidence of recurrent patellar subluxation or dislocation.  Although the Veteran has reported occasions when the left knee gave way, the objective clinical findings based on diagnostic testing outweigh the Veteran's lay assertions regarding instability or subluxation.  Thus, based on this evidence a separate compensable disability rating under Diagnostic Code 5257 is not warranted.  Further, he has not had genu recurvatum or ankylosis of the left knee and the evidence affirmatively demonstrates that he has never had impairment of the tibia or the fibular of the left lower extremity.  There also is no evidence or allegation that any other diagnostic code pertaining to the Veteran's left knee disability is applicable in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Even though the Veteran's wife has reported in a letter to a Congressman (contained in VBMS) that the left knee disability interfered with the Veteran's work routine and precluded him from playing sports, because any additional functional loss in the left knee is not severe enough to limit the appellant's flexion to 30 degrees or his extension to 15 degrees, it does not warrant a 20 percent disability rating.  

The Board has considered the appellant's assertions and weighed them against the medical evidence of record.  Although the appellant would disagree with the weight the Board assigns to his lay evidence, the evidence of record does not demonstrated that the Board's assignment of greater weight to the medical evidence is erroneous.  See 38 U.S.C. § 7261(a)(4); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990). 

For the foregoing reasons, an increased evaluation for the Veteran's service-connected left PFS is not warranted.  The objective clinical findings consistently fail to show that the left knee disability meets the criteria for an increased rating, and the Board concludes that those findings outweigh the Veteran's lay assertions regarding severity of the disability.  The record shows that the left PFS has been evaluated to determine the extent of the disability, and the findings do not show that the Veteran has ankylosis, slight or moderate lateral instability or a degree of limitation of motion which warrants a 20 percent rating.  

Accordingly, a rating in excess of the currently assigned 10 percent rating for left PFS is not warranted at any time since the Veteran filed his claim for an increased rating in July 2010.

Tension headaches

Tension headaches are not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  See 38 C.F.R. § 4.20 (2014).  The Veteran's tension headaches are currently evaluated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011) for migraine headaches. 

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAN WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

Analysis

Historically, on VA examination in December 2007 the Veteran related having had headaches for four years, occurring each morning and lasting an hour or two.  He worked full-time and had not missed any work because of headaches.  Also, he could drive when he had a headache.  It was reported that he did not have prostrating headaches.  The diagnosis was tension headaches.   

VAOPT records show that in March 2008 it was reported that the Veteran's headaches were stable.

On VA examination in March 2011 it was reported that the Veteran had throbbing bi-frontal headache which were not associated with nausea or visual disturbances.  They were precipitated by noise and sunlight, and also work aggravated the headaches.  He reportedly had moderate to severe decrease in function and needed to take time off from work when the headaches were severe.  He had missed 2 to 3 days from work each month in the past 12 months, but this was partly due to his knee pain.  Also, he reported that he was unable to drive when the headaches were severe.  However, it was reported that he had not had symptoms of prostration.  Thereafter, in June 2011 it was again reported by the examiner that the Veteran did not have symptoms of prostration.  

Entered into VBMS on July 17, 2014, is a duplicate copy of the statement from the Veteran's wife to a Congressional representative which contained additional attachments including a June 2003 STR documenting the Veteran's headaches and nose bleeds, and a May 2009 DA Form 5570E reflecting that the Veteran had, in pertinent part, headaches.  

After a review of the entire evidentiary record, a compensable rating, even the minimum of 10 percent, is not warranted because the Veteran does not have prostrating attacks of headaches.  The Board has considered the Veteran's report of having had to miss work and, when the headaches were severe, of being unable to drive.  Nevertheless, the 2011 VA examiner twice stated that the Veteran did not have attacks of headaches which were prostrating.  

In this case, even though the Veteran has reported having missed work and being unable to drive when his headaches are severe, the evidence does not establish that the Veteran's headaches are of such severity as to be prostrating.  For a minimum compensable rating of 10 percent the Veteran's headaches must be shown to be prostrating and because the clinical evaluations in this case do not document that the headaches cause prostration, a compensable rating is not warranted at any time since the Veteran filed his claim for an increased rating in July 2010.

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability(ies) with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected left PFS and tension headaches are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to headaches or knee pain which is not already contemplated by the potentially applicable schedular criteria, including prostration as to the service-connected headaches and limitation of motion of the left knee.  Specifically, the rating criteria adequately describe the severity and symptomatology of each of the Veteran's service-connected disabilities.  For example, by regulation, any rating assigned for the service-connected knee disorder must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, and findings as to strength.  Moreover, the rating criteria provide for ratings greater than those assigned, which may be awarded should the service-connected disorders at issue increase in severity.  Therefore, even when considering each service-connected disorder individually, as well as the collective and cumulative impact of both service-connected disabilities together, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).

In reaching the determinations as to the claims for higher ratings for the service-connected disabilities in this case, the Board finds that the preponderance of the evidence is against the claims and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).

ORDER

The request to reverse the rating decisions in January 2008 and July 2008 denying service connection for sleep apnea on the basis of CUE, is denied.  

A rating in excess of 10 percent for PFS of the left knee is denied. 

A compensable rating for tension headaches is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


